[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO CORRECT (#107)
Upon motion by the plaintiff, the file in the above captioned docket number is hereby ordered corrected as follows:
Pursuant to Practice Book § 363A, the defendant's only remedy following the default for failure to plead (#100) entered on December 16, 1997 is to file an answer. "In return for the guaranteed set aside of the default [pursuant to Practice Book § 363A], the defendant gives up the right to file a motion to dismiss, a request to revise or a motion to strike." Whalen v.Ives, 37 Conn. App. 7, 12 (1995). To date, the defendant has not filed an answer.
Accordingly, the motion to strike granted by the court, Fineberg, J., on January 12, 1998 is hereby ordered vacated. The request for leave to amend complaint (#103) granted by the court, Arena, J., on February 17, 1998 is hereby ordered vacated. The defendant's motion to set aside the default (#108) is hereby denied without prejudice, the grounds set forth therein having become moot by the court's orders herein. The defendant may either file his answer or file a new motion to set aside the default on or before March 27, 1998. If defendant fails to do either, the plaintiff may, after March 27, 1998, file a motion for judgment upon default. CT Page 2470
It is so ordered.
ARENA, J.